                    IN 'l'HE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DMSION

                                    7:20-CR-00036-D

UNITED STATES OF A11ERICA
                                                           AGREEMENT FOR
         v.                                              PRETRIAL DIVERSION
JEFFREY KENNETH HMIILTON




      It is repo1·ted that you, Jeffrey Kenneth Hamilton, have committed offenses
against the United States, that is, 18 U.S.C. §§ 1015(a) (false statement in an
immigration proceeding), 1425(a) (naturalization fraud), and 1546(a) (ft·aud and
misuse of visas, permits, and other documents).

       Upon accepting responsibility for your behavior, and by your signature on this
Agreement, it appea1·ing, afte1· an investigation of the offenses, and you1· background,
that the inte1·est of the United States, your own interest, and the inte1·est of justice
will be served by the following procedure:

       Therefore, on the authority of the Attorney General of the United States. by G.
N01·man Acke1-, III, Acting United States Atto1·ney for the Eastern District of North
Carolina, p1·osecution in the distJ:ict of this offense shall be deferred for the period of
twelve (12) months from this date, provided yon abide by the following conditions and
the requirements of the Agi·eement set out below.

       Should you violate the conditions of this Agreement, the United States
Attorney may revoke or modify any conclition(s) of the P1·etrial Dive1·sion Program or
change the period of supervision which shall in no case exceed twelve (12) months.
The United States Atto1·11ey may release you from supervision at any time. The
United States Attorney may, at any time within the period of your supervision,
initiate prosecution fol' the offense should you violate the conditions of the
Agreement. In this case, the United States Attorney may furnish you with notice
specifying the condition(s) of the Ag,:eement which you have violated.

      Any statements made by you to the United States Probation Office in
connection with this Agreement will not be admissible 011 the issue of guilt in any
subsequent p1·oceecling.
                                            l


      Case 7:20-cr-00036-D Document 40 Filed 03/29/21 Page 1 of 4
      After successfully completing your p1·ogi·am, and fulfilling all the te1·ms and
conditions of the Agreement, no prosecution for the above-mentioned offense(s) will
be resumed in this district, and the United States Attorney will move to dismiss the
Indictment in 7:20-CR-00036-D.

               General Conditions of Pretrial Diversion Program

1. You shall not violate any law (federal, state and local). You shall immediately
   contact your pretrial diversion supervisor if anested and/or questioned by a law
   enforcement officer.

2. You shall attend school 01· work regul,al'ly at a lawful occupation 01· otherwise
   comply with the terms of the special program described below. If you lose your
   job or a1·e unable to attend school, you shall notify you1• p1·etrial diversion
   supe1visor at once. You shall consult your pretrial diversion supervisor p1ior to
   job 01· school changes.

3. You shall report to your pretrial diversion supervisor as directed, and keep your
   p1·et1ial diversion superviso1• informed of your whereabouts.

4. You shall continue to live in this judicial dist1ict. If you intend to move out of the
   district, you shall inform your pretrial diversion supervisor so that the appropriate
   transfer of p1·ogram responsibility can be made.

5. You shall consent to a warrantless search by a United States Probation Officer or,
   at the request of pretrial diversion supervisol', any other law enfo1·cement officer,
   of your pe1·son and premises, including any vehicle to determine compliance with
   the conditions of this agreement.

6. You shall p1·ovide the P1·obation Office with access to any 1·equested financial
   information.

7. You shall follow the progTam and such special conditions as may be described
   below.

                                    S11ecial Conditions

Desc1iptio11 of special progi:am:
   1. Whenevet· called upon to do so by the United States, (1) to disclose fully and
      truthfully in interviews with Gove1·11ment agents information conce1·ning all
      conduct related to the offense(s) set out in this Agi·eement and any otl1e1· ciimes
      of which you have knowledge, and (2) to testify fully and truthfully in auy
      p1•oceeding. These obligations ore continuing ones. You agi·ee that all of these
                                            2




      Case 7:20-cr-00036-D Document 40 . Filed    03/29/21
                                         ·•-•<~•---
                                                           Page 2 of 4
                                                     --------------
       statements can be used against you at trial if you withdraw from this
       Agreement or violate the conclitions of this Agreement..

  2. If you provide false, incomplete, or misleading information or testimony, this
     would cons�tute a breach of this Agreement by you, and you shall be subject
     to prosecution for any federal criminal violation. Any info1·mation provided
     by you may be used against you in such prosecution.

  3. If you possess any voter registration car.ds 01· other voter registration
     documents, you shall turn those documents over to the P1·obation Office or
     Homeland Security Investigations.

  4.   If you are still 1·egiste1·ed to vote (in any location or jurisdiction) you shall send
       notification to thos� jurisdictions to cancel or rescind your voter registration
       status.

   5. You shall not registe1· to vote, or vote, in any juiisdiction(s), unless and until
      your immigi·ation status is adjusted or changed to that of a United States
      citizen.

   6. You will submit to the supervision of the United States Probation Office for the
      Eastern Dist1-i.ct of North Carolina as· dfrected.

   7. You shall remain upon the above conditions of pretrial diversion for a period of
      twelve (12) months from the date of execution of this agreement.


            ACKNOWLEDGEMENT AND ACCEPTANCE OF TERMS
       I, Jeffi:ey Kenneth Hamilton, assert and certify:

       I am aware of the fact that the Sixth Amendment to the Constitution of the
United States provides that in all criminal prosecutions, the accused shall enjoy the
light to a speedy and public trial. I am also aware that Rule 48(b) of the Federal Rules
of Criminal Procedui·e provides that the court may dismiss an indictment,
information, or complaint for unnecessary delay in presenting a charge to the Grand
Jury, filing an information, or in bringing a defendant to trial. I hereby 1·equest the
United States Attorney for the Eastern Dist1ict of No1·th Carolina to defer such
p1·osecution. I agree and consent that any delay n•om the date of this Agreement to
the date of initiation of prosecution, as provided for in the terms expressed herein.
shall be deemed to be a 11ecessary delay at my request, and I waive any defenses to
 such prosecution on the gi·ourtds that such delay operated to deny my 11.ghts under
 Rule 48(b) of the Federal Rules of Criminal Procedure and the Sixth Amendment to
 the Constitution of the United States to a speedy trial 01· to bar the prosecution by
                                              3




       Case 7:20-cr-00036-D Document 40 Filed 03/29/21 Page 3 of 4
 rensot1 of the nmning of the statute of limitations for a period of months equal to the
 period of th.is Agr{>{'ment.

       I hereby state thnt l have read the above. and it bas been explained to me. 1
 under.stnnd the conditions of my Pretrial Diversion Progl"am and agree that I ·will
 comply with them.

      I further understand that in connection with the anticipated pending charge
against me, the~ court must approve this agreement and my participation in the
Pretdal Diversion Program.



                                                        .2.Lf tf&d ~Odl
                                                      DATE



~~9_/I_'--·-
Attorney for Div(n·teo

                                                           3/25/2021

SEBASTIAN KIELMA.~OVICH                               DATE
Assi:stimt Un.itod Stntes Attorney



s~~~-~------
     't)'
u.s. Probi1tion Officer
                                                        3 (d'iLJo~ l
                                                      DATE



 A~!...,!.ll.~"~L-\.~-------
~:s C~ DEVER 111
L'uit.r,d St ttt.t!s DistJ·1c1 Jud~
                                                      DATE




         Case 7:20-cr-00036-D Document 40 Filed 03/29/21 Page 4 of 4
